DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

Claims 1-2, 6-7, 9-15, 19-20, 22-30 and 34-39 are allowed.
Claims 3-5, 8, 16-18, 21 and 31-33 are canceled.
The following is an examiner’s statement of reasons for allowance: The closes prior art of record is Xu (US20170280159). Xu discloses a method of decoding video data, the method comprising: decoding a first syntax element that specifies a value used to derive a maximum number of intra block copy merging candidates for an intra block copy mode; deriving the maximum number of intra block copy merging candidates based on the value of the first syntax element (Figs. 1-5, TBLS. 1-8, 0029-0034, 0074).
However, XU does not explicitly disclose constructing an intra block copy merging candidate list for a first block of video data based on the maximum number of intra block copy merging candidates; determining a binarization parameter (cMax) for a merge index for the intra block copy mode based on a prediction mode, the maximum number of intra block copy merging candidates, and a maximum number of inter-prediction merging candidates; decoding,
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483